MEMORANDUM
FULLAM, District Judge.
Plaintiff’s decedent was killed as the result of a cave-in in a trench which was being excavated by his employer, Counties Contracting and Construction Co. This action has been brought against the Bell Telephone Company of Pennsylvania, on whose behalf the excavation work was being performed. Plaintiff has filed 198 interrogatories, containing no less than 314 separate questions. The defendant has objected to certain of these interrogatories, and has objected to all of them on the ground of harassment.
A brief survey of the unduly numerous interrogatories discloses that nearly half of them are patently improper; many are repetitious; many others are ambiguously phrased; and only a relatively small percentage of them seem designed to serve any useful purpose. Much of what is apparently sought is material which is more readily and usually obtained through the use of oral depositions.
Whether plaintiff’s method of procedure amounts to harassment, as defendant claims, or merely represents an optimistic attempt by plaintiff’s counsel to have his adversary prepare his case for him in one convenient package, need not be decided. In the interests of justice, plaintiff should be required to discard this set of interrogatories, and start over.
Without in any way limiting the legitimate scope of plaintiff’s discovery activities, it may be suggested that the decedent’s employer would be more likely to have detailed information as to his earnings and hours of employment, than would the defendant; legal opinions and statutory citations should not be sought by interrogatory; a defendant cannot be expected to state someone else’s reasons for doing certain things; opinions and theories cannot be elicited by interrogatory; and verbatim repetition of questions should be avoided.